IN THE SUPREME COURT OF THE STATE OF DELAWARE

GABRIEL F. PARDO,                        §
                                         §
     Defendant Below,                    §    No. 550, 2019
     Appellant,                          §
                                         §
     v.                                  §    Court Below–Superior Court
                                         §    of the State of Delaware
STATE OF DELAWARE,                       §
                                         §    Cr. ID No. 1409011585 (N)
     Plaintiff Below,                    §
     Appellee.                           §
                                         §

                            Submitted: October 2, 2020
                            Decided: November 12, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the parties’ briefs and the Superior Court record,

it appears to the Court that:

      (1)    The appellant, Gabriel Pardo, appeals the Superior Court’s denial of his

motion for postconviction relief under Superior Court Criminal Rule 61 (“Rule 61”).

For the reasons set forth below, we affirm the Superior Court’s judgment.

      (2)    Following an eight-day bench trial in 2015, Pardo was convicted of

manslaughter, leaving the scene of a collision resulting in death (“LSCRD”),

reckless driving, and six counts of endangering the welfare of a child. The Superior

Court sentenced Pardo to an aggregate of eight years and seven months of Level V

incarceration followed by decreasing levels of supervision. On appeal, Pardo
argued, as a matter of first impression, that the statute governing LSCRD (“Section

4202”)1 was a strict liability statute and therefore unconstitutional under the test set

forth by the United States Supreme Court in Morissette v. United States.2 Pardo also

maintained that the Superior Court erred by adding a voluntary intoxication

instruction to the pattern jury instructions for manslaughter, by denying his motion

for judgment of acquittal, and by denying his request for a missing-evidence

instruction.

       (3)     The Court held that Section 4202 was not a strict liability statute

because it requires proof of a defendant’s knowledge of his involvement in a

collision. 3 We also concluded that the Superior Court did not abuse its discretion

by including a voluntary intoxication instruction in its statement of the law with

respect to manslaughter,4 that the Superior Court properly denied Pardo’s motion for

judgment of acquittal because the evidence of Pardo’s guilt—even excluding the

evidence challenged by Pardo on appeal—was “overwhelming,”5 and that a missing

evidence instruction was not required.6

       (4)     Pardo then timely filed in the Superior Court a motion for

postconviction relief under Rule 61 alleging that (i) trial counsel was ineffective for



1
  21 Del. C. § 4202.
2
  342 U.S. 246 (1952).
3
  Pardo v. State, 160 A.3d 1136, 1147 (Del. 2017).
4
  Id. at 1149.
5
  Id. at 1153.
6
  Id.
                                               2
failing to argue that the evidence did not support a finding of recklessness necessary

to sustain a manslaughter conviction; (ii) trial counsel improperly withdrew a motion

to admit the victim’s toxicology report without Pardo’s permission; (iii) trial counsel

erred by failing to object to the admission of his son’s hearsay statement; and (iv)

trial counsel’s cumulative errors amounted to ineffective assistance of counsel. At

Pardo’s request, the Superior Court appointed counsel to assist him in the

postconviction proceedings.         On December 6, 2018, postconviction counsel

informed the Superior Court that he had not identified any meritorious

postconviction claims and filed a motion to withdraw under Rule 61(e)(7). Pardo

then amended his original motion to add six additional ineffective assistance of trial

counsel claims. At the Superior Court’s direction, trial counsel filed an affidavit

responding to each of Pardo’s claims.

       (5)    On November 26, 2019, the Superior Court denied Pardo’s motion for

postconviction relief and granted counsel’s motion to withdraw. 7 The Superior

Court found that (i) Pardo’s claim that trial counsel did not effectively argue that

there was insufficient evidence to support a finding of recklessness was procedurally

barred as formerly adjudicated on direct appeal;8 (ii) Pardo was not able to establish

ineffective assistance of counsel under Strickland v. Washington9 with respect to the



7
  State v. Pardo, 2019 WL 6329067 (Del. Super. Ct. Nov. 26, 2019).
8
  Id., at *9.
9
  466 U.S. 668 (1984).
                                              3
remaining specific claims because trial counsel’s actions were professionally

reasonable and/or Pardo could not substantiate that he suffered prejudice;10 and (iii)

because Pardo’s specific claims were without merit, his claim of cumulative error

likewise failed.11 This appeal followed.

       (6)    We review the Superior Court’s denial of postconviction relief for

abuse of discretion, although we review questions of law de novo.12 Both the

Superior Court and this Court on appeal must first consider the procedural bars of

Rule 61 before considering the merits of any of the underlying postconviction

claims.13 Rule 61(i)(4) bars any ground for relief that was previously adjudicated.

       (7)    On appeal, Pardo raises, for the first time, claims of ineffective

assistance of appellate counsel. Specifically, Pardo argues that appellate counsel

was ineffective for failing to raise the following arguments: (i) the trial court erred

by considering evidence of Pardo’s alcohol consumption because he had not been

charged with driving under the influence; (ii) the trial court erred by permitting New

Castle County Police Department Corporal William Hussong to testify as an expert

witness in the field of collision reconstruction; (iii) prosecutorial misconduct

because the prosecution asked Pardo’s ex-wife to take Pardo’s children to the Child

Advocacy Center to be interviewed and permitted Pardo’s ex-wife to testify that the


10
   State v. Pardo, 2019 WL 6329067, at **10-16.
11
   Id., at *16.
12
   Urquhart v. State, 203 A.3d 719, 726 (Del. 2019).
13
   Younger v. State, 580 A.2d 552, 554 (Del. 1990).
                                               4
children were undergoing therapy; (iv) the Superior Court erred by permitting the

children’s mother to be present in the room when the children testified; (v) trial

counsel erred by failing to request an accident instruction; (vi) Pardo’s convictions

for endangering the welfare of a child resulted in multiple punishments for the same

criminal conduct in violation of double jeopardy principles; and (vii) the Superior

Court placed improper conditions on his sentence.14

          (8)   As a preliminary matter, because Pardo did not brief any of the

arguments raised by his motion for postconviction relief in the Superior Court

regarding the ineffective assistance of trial counsel, he has waived those claims in

this Court.15 Nevertheless, the Court has carefully reviewed the Superior Court

record—including trial counsel’s affidavit—and has concluded that the Superior

Court did not abuse its discretion in denying Pardo’s motion for postconviction

relief.

          (9)   With respect to the issues Pardo raises for the first time on appeal, we

review these claims in the interests of justice and for plain error because they were

not presented to the trial court.16 Under the plain error standard of review, “the error


14
   Pardo attaches to his motion as an exhibit a “Motion to Expand/Supplement the Record.” It
appears from the date on this motion—December 18, 2019—that Pardo intended to file it in this
Court along with his notice of appeal. However, the docket reflects that this document was first
filed on March 23, 2020, as an attachment to Pardo’s petition to file his opening brief out of time.
“It is a basic tenant of appellate practice that an appellate court reviews only matters considered in
the first instance by a trial court[,]” Delaware Electric Cooperative, Inc. v. Duphily, 703 A.2d
1202, 1206 (Del. 1997), and we see no need to expand or supplement the record in this case.
15
   Somerville v. State, 703 A.2d 629, 631 (Del. 1997).
16
   Del. Supr. Ct. R. 8.
                                                  5
complained of must be so clearly prejudicial to substantial rights as to jeopardize the

fairness and integrity of the trial process.”17

       (10) Although a defendant is entitled to effective assistance of counsel on

appeal, his attorney is not required to raise every nonfrivolous issue.18 “A defendant

can only show that his appellate counsel ineffectively represented him where the

attorney omits issues that are clearly stronger than those the attorney presented.”19

Here, appellate counsel raised several meritorious arguments. These arguments

included, as noted above, an issue of first impression in the State—the

constitutionality of Section 4202—and the Court considered the issue to be of such

significance that it ordered oral argument. In short, even if Pardo had raised his

claims of ineffective assistance of appellate counsel below, he is not entitled to relief.

       NOW, THEREFORE, IT IS ORDERED that judgment of the Superior Court

is AFFIRMED.

                                           BY THE COURT:

                                           /s/ James T. Vaughn, Jr.
                                           Justice




17
   Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).
18
   Ploof v. State, 75 A.3d 811, 831 (Del. 2013).
19
   Id. at 832.
                                              6